 

EXHIBIT 10.56 (b)

 

Mortgage Agreement

 

Between

China Construction Bank, Sichuan Branch

and

Leshan-Phoenix Semiconductor Company Ltd.

 

Article 1 Parties to this Agreement

 

The Parties to this Agreement are as follows:

 

1.1 China Construction Bank, Sichuan Branch (hereinafter referred to as
Mortgagee)

 

Legal address: Tidu Street 86#, Chengdu, Sichuan Province

 

Legal representative: Zhao Fugao

 

1.2 Leshan-Phoenix Semiconductor Company Ltd. (hereinafter referred to as
Mortgagor)

 

Legal address: Renmin West Road 27, Leshan, Sichuan Province

 

Legal representative: William Meder

 

Article 2 Definitions and Interpretations

 

Unless otherwise specified herein, terms used in this Mortgage Agreement shall
have the same meaning as assigned to them in the Loan Agreement:

 

2.1 This Agreement refers to this Mortgage Agreement (File number: (2003) (01)
1) (translated from Mandarin “2003 01-1”).

 

2.2 Loan Agreement refers to the Loan Agreement (File number: (2003) (01)
(translated from Mandarin “2003 01”) executed by and between Mortgagee and
Mortgagor on December 12, 2003.

 

2.3 Third Party refers to any party other than Mortgagee and Mortgagor.



--------------------------------------------------------------------------------

Article 3 Background and Purpose of this Agreement

 

3.1 Mortgagor and Mortgagee entered into the Loan Agreement of even date hereof
for purposes of extending the Loan by Mortgagee to Mortgagor thereunder.

 

3.2 In order to endure that Mortgagor shall repay to Mortgagee the principal and
interest pursuant to the terms and conditions of the Loan Agreement, Mortgagor
is willing to mortgage the Mortgaged Assets to Mortgagee as security for
repayment of principal and interest of the Loan.

 

3.3 Pursuant to Section 10.4 of the Loan Agreement and in accordance with the
Contract Law of the People’s Republic of China, the Guarantee Law of the
People’s Republic of China and the provisions of other relevant laws and
regulations, the Parties have concluded this Agreement upon the basis of
friendly negotiations.

 

Article 4 Mortgaged Assets

 

4.1 The Mortgaged Assets mortgaged under this Agreement shall be the assets as
listed in the Checklist of the Mortgaged Assets (as Annex 1 to this Agreement).
The value of the Mortgaged Assets is to be determined by the Assets Evaluation
Report (Annex 2 to this Agreement).

 

4.2 The mortgage registration certificates for the Mortgaged Assets shall be
those mortgage registration certificates as issued by the competent governmental
department(s) with which the Mortgaged Assets are registered pursuant to the
Article 12 of this Agreement.

 

4.3 In case where changes have occurred in relation to the contents of the
mortgage registration certificates, such changes shall have to be confirmed in
writing by Mortgagor and Mortgagee and such written confirmations shall be
regarded as an annex to this Agreement.

 

Article 5 Coverage of Mortgage

 

5.1 The secured amount covered by the mortgage under this Agreement shall be
Forty Eight Million US Dollars (US$48,000,000) as the principal under the Loan
Agreement, its interest (including the default interest as specified in Section
8.1 of the Loan Agreement) and any expense incurred by Mortgagee in realizing
the rights of Mortgagee in the Mortgaged Assets.

 



--------------------------------------------------------------------------------

5.2 As Mortgagor duly makes payment of principal and interests, Mortgagee will,
when requested by Mortgagor in writing, release such quantity of the Mortgaged
Assets, not more frequently than once every six (6) months, for a value
corresponding to the amount of the Loan having been paid by then. Upon any
prepayment by Mortgagor of the principal of the Loan amounting to no less than
Two Million and Four Hundred Thousand US Dollars (US$2,400,000), however,
Mortgagee shall promptly release the Mortgaged Assets proportionate to the
amount of the prepaid Loan.

 

Article 6 Representations and Warranties

 

6.1 Mortgagor hereby represents and warrants as follows:

 

  6.1.1  Mortgagor has legal title to and ownership of the Mortgaged Assets;

 

  6.1.2  The Mortgaged Assets are not under any pending disputes or, subject to
any attachment or detainment;

 

  6.1.3  Mortgagor shall not sell, transfer, giving away as gift or otherwise
dispose of the Mortgaged Assets without the prior written consent of Mortgagee,
which consent shall not be unreasonably withheld; Mortgagee shall provide its
decision of consent or disagreement (with proper explanation) in writing within
ten (10) days of Mortgagor’s written notice of its intent to take such acts;

 

  6.1.4  In case where Mortgagor has entered into a transaction with a Third
Party for the lease of the Mortgaged Assets, Mortgagor shall, within five (5)
Business Days of the execution of the lease agreement or other similar
document(s), provide Mortgagee with a copy of such lease agreement or other
similar documents. Mortgagee shall keep the documents and the information
therein confidential;

 

  6.1.5  Within the valid term of this Agreement, Mortgagor shall not mortgage
the Mortgaged Assets to any Third Party without the prior written consent of
Mortgagee;

 

  6.1.6  Within the valid term of this Agreement Mortgagor shall not
intentionally relocate, hide or cause damage to the Mortgaged Assets;

 



--------------------------------------------------------------------------------

  6.1.7  The information as disclosed by Mortgagor to Mortgagee with regard to
the status and conditions of the Mortgaged Assets is complete and accurate in
all material respects;

 

  6.1.8  Within ten (10) Business Days after the Loan Agreement has become
effective, Mortgagor shall submit all the documents to the recording department
for registration of the mortgage;

 

  6.1.9  If, following the fulfillment of the governmental formalities as
described in Article 6.1.8 and Article 12.1 of this Agreement, the governmental
bodies require that the mortgage registration in relation to the Mortgaged
Assets be renewed, Mortgagor shall go through such renewal formalities in order
that the registration of the mortgage under this Agreement shall always remain
in effect. After the renewal formalities are fulfilled, Mortgagor shall furnish
Mortgagee with a copy of the relevant documents evidencing the fulfillment of
such formalities;

 

6.2 Mortgagee hereby represents and warrants that in the event it assigns its
rights as a creditor during the valid term of this Agreement, Mortgagee shall
notify Mortgagor in writing promptly.

 

Article 7 Exercise of Rights over Mortgage

 

7.1 Should the event under Section 13.1.1 of the Loan Agreement occur and after
notice from Mortgagee and the lapsing of the cure period as set forth in Section
13.1 of the Loan Agreement, Mortgagee shall have the right to dispose of the
Mortgaged Assets to realize the right under the Loan Agreement pursuant to the
provisions of Section 13.2 under the Loan Agreement:

 

Article 8 Term of the Mortgage

 

8.1 The mortgage under this Agreement shall be valid from the date when this
Agreement comes into force and shall remain in full force until all the
principal and interest has been repaid by Mortgagor pursuant to the terms and
conditions as set forth in the Loan Agreement.

 



--------------------------------------------------------------------------------

Article 9 Relationship between this Agreement and the Loan Agreement

 

9.1 Following the Draw-down Date, the validity of this Agreement shall be
independent of that of the Loan Agreement. This Agreement shall be amended upon
any modifications of the Loan Agreement (including but not limited to the
extension of the repayment period, the increase or decrease of the principal of
the Loan) in accordance therewith.

 

Article 10 Possession, Use and Maintenance of the Mortgaged Assets

 

10.1  During the valid term of the mortgage, Mortgagor shall retain possession
of the Mortgaged Assets under this Agreement. Mortgagor shall undertake the
obligations to possess, use and maintain the Mortgaged Assets in accordance with
the relevant provisions and to ensure that the Mortgaged Assets shall not be
used in any unreasonable manner. Mortgagor agrees to allow Mortgagee or its
authorized representatives to check and examine the conditions of the Mortgaged
Assets from time to time subject to prior notice from Mortgagee.

 

10.2  Mortgagor shall provide Mortgagee with other means of security acceptable
to Mortgagee in the event that the Mortgaged Assets are damaged or destroyed by
any uninsured act of Mortgagor’s under the Insurance Policy.

 

Article 11 Insurance

 

11.1  Mortgagor shall insure the Mortgaged Assets and always keep them insured
with the Insurance Company recognized by Mortgagee and name Mortgagee as the
primary beneficiary.

 

11.2  While Mortgagee’s security interests in the Mortgaged Assets duly exist,
Mortgagor shall punctually pay any premium and fulfill any obligations necessary
for effecting and maintaining in force each insurance policy and deliver to
Mortgagee copies of the relevant insurance documents evidencing continuous
insurance over the Mortgaged Assets during the term of the Loan.

 

11.3 

Any Insurance Proceeds paid by the Insurance Company to Mortgagee not exceeding
RMB 4.0 million shall be returned by Mortgagee to Mortgagor upon its receipt
thereof from the Insurance Company. The use of any Insurance

 



--------------------------------------------------------------------------------

 

Proceeds exceeding such amount shall be determined through discussion between
Mortgagor and Mortgagee.

 

11.4  Mortgagor shall comply with the provisions of the Insurance Policy and
shall not vary or cause a material change to the Insurance Policy unless it
obtains Mortgagee’s prior written consent, which shall not be unreasonably
withheld.

 

11.5  Mortgagor shall keep Mortgagee informed from time to time of the
performance of the Insurance Policy and shall notify Mortgagee of the following
events:

 

  11.5.1  occurring of any insured risk;

 

  11.5.2  changes of the Insurance Policy, including, without limitation,
changes of the coverage of risks insured, and the amounts of the coverage, the
assets insured and other terms of the Insurance Policy.

 

  11.5.3  change of the Insurance Company.

 

Article 12 Mortgaged Assets Registration

 

12.1 Within ten (10) Business Days after the Loan Agreement becomes effective,
Mortgagor shall deliver to the relevant authoritative agency where the Mortgaged
Assets are located documents necessary for registration of the mortgagee.

 

Article 13 Breach and Remedies

 

13.1 During the valid term of the mortgage if Mortgagor breaches its obligations
herein this Agreement, Mortgagee shall have the right to require Mortgagor to
rectify its breach within a specified period of time. If Mortgagee suffers any
loss caused by such breach, Mortgagor shall compensate Mortgagee for such loss.

 

13.2 If Mortgagor or Mortgagee fails to fulfill all or part of its obligations
provided under this Agreement, it shall be liable and compensate the other Party
for the loss caused by such breach.

 



--------------------------------------------------------------------------------

Article 14 Expenses

 

14.1 All expenses necessarily incurred under this Agreement shall be borne by
Mortgagor (including but not limited to expenses caused for insurance,
notarization, evaluation, registration, and customs duty).

 

14.2 In the event where Mortgagee pays a fee on Mortgagor’s behalf which
Mortgagor is required to pay herein, Mortgagee will provide official receipts
and other documents as Mortgagor may request showing such payment for
reimbursement by Mortgagor.

 

Article 15 Dispute Settlement

 

15.1 In case where a dispute arises out of the performance of this Agreement,
the Parties shall endeavor to settle the dispute by negotiation. When a
compromise cannot be achieved, either Party may submit the dispute to the court
of competent jurisdiction located at the locality of Mortgagee for judicial
remedies.

 

15.2 In case of litigation, the undisputed terms of this Agreement shall
continue to be performed by the Parties.

 

Article 16 Miscellaneous

 

16.1 This Agreement shall become effective and binding upon the execution by the
legal representatives (or duly authorized representatives) of the Parties,
together with the seals of the Parties affixed hereto and any necessary
registration with the appropriate governmental authorities.

 

16.2 Without written consent of Mortgagee and Mortgagor, this Agreement shall
not be modified, revised or amended.

 

16.3 No right or obligations under this Agreement shall be assigned to any Third
Party without the prior written consent of Mortgagee and Mortgagor.

 

16.4 This Agreement shall be executed in both English and Chinese language
versions, both versions shall be equally authentic and shall have the same legal
effect. In the event of any discrepancy between the two language versions, the
Chinese version shall control.

 



--------------------------------------------------------------------------------

16.5 This agreement is executed in ten (10) originals in the English language
and ten (10) originals in the Chinese language, and each party shall retain two
(2) originals of each language version.

 

16.6 This Agreement, the rights and obligation of Mortgagee and Mortgagor hereto
and any claim or dispute relating thereto, shall be governed by and construed in
accordance with the laws of the People’s Republic of China.

 

16.7 This Agreement is executed by the Parties on December 12, 2003 in Chengdu,
Sichuan Province.

 

Mortgagee: China Construction Bank, Sichuan Branch (Seal)

/S/ WU MINHAO

Legal (or duly authorized) Representative: Wu Minhao

 

Mortgagor: Leshan-Phoenix Semiconductor Company Ltd. (Seal)

/S/ H. F. LEE

Legal (or duly authorized) Representative: H. F. Lee

 